320 S.W.3d 224 (2010)
Sean MATHIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92737.
Missouri Court of Appeals, Eastern District, Division One.
September 14, 2010.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Shaun Mackelprang, Jefferson City, MO, for respondent.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and MICHAEL BULLERDIECK, Sp., J.

ORDER
PER CURIAM.
Sean Mathis appeals the Judgment of the Circuit Court of St. Louis County, the Honorable Gary M. Gaertner, Jr. presiding. Mathis pled guilty to robbery in the first degree and armed criminal action. Mathis filed a Rule 24.035 motion for post-conviction relief, alleging ineffective assistance by his trial counsel. The motion was denied after an evidentiary hearing.
On appeal, Mathis argues that the motion court erred in denying his Rule 24.035 for post-conviction relief because his trial counsel failed to act as a reasonably competent attorney under the same or similar circumstances when he failed to timely communicate a 15-year offer to Mathis causing Mathis to not have adequate time to consider the offer.
We have reviewed the briefs and the record on appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.